Citation Nr: 0206130	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-18 054A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals low back 
pain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974, and from July 1977 to May 1990.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In June 2000, the veteran raised the issues of entitlement to 
service connection for cervical, thoracic, and right shoulder 
disorders, secondary to his service-connected low back 
disability.  These claims have not been developed for 
appellate review and are referred to the RO for appropriate 
disposition.

In January 2001, the Board remanded this matter for 
additional development by the RO.  


FINDING OF FACT

The veteran's service-connected low back disability is not 
characterized by a complete bony fixation of the spine, or 
residuals of a fracture of the vertebra with cord 
involvement. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for residuals of low back pain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In September 1990, service connection for chronic mechanical 
low back pain with early osteoarthritis was granted, and a 20 
percent evaluation was assigned.  That evaluation remained in 
effect until an October 2001 rating decision assigned a 60 
percent evaluation, and recharacterized the disorder as 
residuals of low back pain with degenerative disc disease.  
The veteran was also granted a total disability evaluation 
based upon individual unemployability in the October 2001 
rating decision.

Social Security Disability records associated with the 
veteran's claim folder are negative for any findings of 
ankylosis of the spine or any residual fracture of the 
vertebra with spinal cord involvement.  They do note that the 
appellant was disabled due to a cervical disorder for which 
service connection is not currently in effect. 

VA examination of February 1998 noted no postural 
abnormalities or fixed deformities.  Musculature of the back 
was within normal limits without spasm or atrophy.  There was 
no objective evidence of pain, spasm, weakness or tenderness.  
X-ray evidence did reveal degenerative joint disease and 
degenerative disc disease.  He was diagnosed with chronic low 
back pain, and mild degenerative joint/disc disease with left 
sciatica.  

Private outpatient reports from the McQueen Medical Center 
from July 1998 to February 1999 indicate that the veteran was 
treated for intractable pain.  In 1999, he was advised to go 
to a pain clinic as he was developing resistance to all pain 
medication.  The examiner opined that the veteran was 30 
percent disabled due to his lumbar disorder.

VA outpatient treatment reports from July 2000 to March 2001 
note consistent complaints of mechanical low back pain.  
There was no weakness, fever, chills or foot drop.  

At a RO hearing in June 2000, the veteran complained of 
constant low back pain.  He was on Oxytocin, Celebrex and 
Amitriptyline to help with sleeping.  The veteran's spouse 
indicated that she witnessed the appellant wake-up at night 
with pain.  He also complained to her of consistent low back 
pain during the day.  

At a VA examination of August 2000, the veteran stated that 
he was in constant back pain.  The pain was in the lower back 
and radiated through the left hip down the posterior of his 
left leg.  He reported that he needed to take pain 
medications at night in order to be able to sleep.  He did 
not have any numbness or tingling in either leg, but he 
indicated that his legs were weak.  He did not wear a back 
brace.  

Physical examination revealed forward flexion to 70 degrees 
with continuous pain.  He could bend 30 degrees bilaterally, 
with discomfort.  He could heel and toe walk for about 7 to 8 
feet, but stopped due to pain.  Sensory examination was 
normal, but strength in the lower extremities was rated as 
3/5.  A MRI of April 1996 was reportedly unremarkable.  X-
rays performed in 1998 reportedly showed mild L5-S1 disk 
space narrowing with some degenerative sclerotic changes 
within the L5-S1 disk.  He was assessed with degenerative 
disc disease with residuals.  

At the most recent VA examination in April 2001, the veteran 
complained of constant aching and pain in his lower back.  He 
reported that there was pain from his left buttocks radiating 
to the outside part of his left foot.  He indicated that his 
low back condition prevented him from standing more than 10-
20 minutes or walking more than a block.  He also reported 
difficulty driving an automobile.  His back condition was not 
subject to flare-ups, but it remained continually painful.  

Physical examination revealed that the veteran held his back 
stiffly and walked with a somewhat antalgic gait and a 
perceptible limp.  Initially, he had forward flexion to 15 
degrees and was able to force forward to 40 degrees but with 
pain.  (The examiner later observed him flex forward to 60 
degrees.)  His extension was to 30 degrees and left lateral 
flexion from the waist was 30 degrees bilaterally.  He was 
able to accomplish 20 degrees of rotation to the left and 25 
degrees to the right.  The examiner characterized the 
appellant's limitation of motion as "moderate".  He also 
characterized the veteran's pain on motion as slight.  

On standing, there was no listing to the right or left, and 
no weakness was observed on examination of the hips and lower 
extremities.  X-rays and imaging studies were interpreted to 
show intervertebral degenerative disc disease.  The examiner 
opined that the veteran's degenerative disc disease precluded 
him from future employment in the field of carpentry.  The 
diagnosis was history of mechanical back pain with a 
predominant diagnosis of lumbar intervertebral degenerative 
disc disease with left radiculopathy.  

Analysis

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Subsequent to the Board remand of January 2001, 
the veteran was afforded a new VA examination and also 
afforded the opportunity to submit additional evidence and 
argument pertinent to his claim.  Thus, the Board finds that 
the RO complied with the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claim on appeal.

Increased Rating for Residuals Low Back Pain with 
Degenerative Disc Disease.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Furthermore, the Court has held that, when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). However, where the veteran is in 
receipt of the maximum evaluation due to limitation of 
motion, those regulations are not for application.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).

Initially, the Board notes that in October 2001, the RO 
increased the evaluation of the veteran's service-connected 
lumbosacral strain, with degenerative disc disease, from 20 
to 60 percent disabling.  Additionally, the veteran was 
granted entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

The 60 percent evaluation under Diagnostic Code 5293 is the 
maximum allowable benefit under that Code.  Thus, the Board 
has considered other relevant Diagnostic Codes which might 
allow for a higher evaluation.  Title 38, Code of Federal 
Regulations, Section 4.71a, Diagnostic Code 5285 contemplates 
a 100 percent rating for vertebra fracture residuals with 
cord involvement where the veteran is bedridden, or requires 
long leg braces.  Diagnostic Code 5286 contemplates ankylosis 
of the spine and provides for a 100 percent rating for 
unfavorable ankylosis.  

In this case there is no evidence of any vertebral fracture 
with cord involvement.  Moreover, there is competent clinical 
evidence of lumbar motion.  Therefore, by definition, the 
lumbar spine is not ankylosed.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  The clinical findings of record demonstrate 
that the veteran's lumbar movement is limited, in part, due 
to chronic pain.  However, as the medical evidence of record 
does not show residuals of a fractured lumbar vertebrae with 
cord involvement, or ankylosis of the spine in an unfavorable 
angle with marked deformity, a 100 percent schedular rating 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286.  Hence, the Board holds that the veteran is not 
entitled to a schedular evaluation in excess of 60 percent.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization as to warrant an 
extraschedular evaluation beyond that reflected by the RO's 
October 2001 grant of a total disability evaluation based on 
individual unemployability. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for residuals lumbosacral pain with 
degenerative disc disease is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

